Citation Nr: 0526224	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  97-33 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic headaches, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for peptic ulcer 
disease (PUD), claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for chloracne, claimed 
as due to exposure to Agent Orange.

5.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1968 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied service 
connection for headaches, PUD, and chloracne, all claimed as 
due to exposure to Agent Orange, denied a compensable rating 
for right ear hearing loss, and found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD.  In September 1999, the veteran 
testified at a hearing before the RO.  In July 2002, the 
Board undertook additional development on the claims.  In 
August 2002, the Board found that new and material evidence 
had been submitted regarding the claim for service connection 
for PTSD, and the claim was reopened.  In November 2003, the 
Board remanded the claims to the RO for additional 
evidentiary development.  

The decision below addresses the issues of entitlement to 
service connection for headaches, PUD, and chloracne, all 
claimed as due to exposure to Agent Orange, and service 
connection for PTSD.  The remand which follows addresses the 
claim for a compensable rating for right ear hearing loss.  
This issue is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed and the appellant has received 
the required notice.

2.  During service the veteran did not engage in combat with 
the enemy, and it is not shown by credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
during service.

3.  Chronic headaches began many years after service, and 
were not caused by any incident of service including exposure 
to Agent Orange during service in Vietnam.

4.  PUD began many years after service, and was not caused by 
any incident of service including exposure to Agent Orange 
during service in Vietnam.

5.  Chloracne was not manifest to a compensable degree within 
one year of the veteran's last exposure to Agent Orange, and 
there is no current medical diagnosis of chloracne.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Chronic headaches were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  PUD was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  Chloracne was not incurred or aggravated in service.  38 
U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in January 
2003 and May 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from January 2003 and May 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from January 2003 and May 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SSOC 
dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran maintains that he has PTSD from stressors during 
his 1968-1971 active duty in the Army.

With regard to whether the veteran has received a valid 
medical diagnosis of PTSD, the Board notes that a VA 
examination given in May 1994 found insufficient criteria for 
a diagnosis of PTSD.  On the other hand, more recent VA 
outpatient treatment records from the late 1990s indicate an 
impression of PTSD.  However, even with a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a), service connection 
would still not be warranted, because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99,  65 Fed. Reg. 6257(2000).  

Upon review of all of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  His service 
records indicate that he served overseas in Vietnam for 
almost a year during his 1968-1971 active duty.  His military 
occupational specialty (crane operator) does not indicate 
combat service.  There is no indication in his military 
records that he was assigned or participated in combat 
duties.  He was also not awarded a medal or decoration 
establishing combat service.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive any award for combat service is evidence that he 
likely did not participate in combat.  For these reasons, the 
Board finds that the veteran is not shown by the objective 
evidence of record to have engaged in combat with the enemy.

Thus, as the Board has found that the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.  For service connection to be 
warranted, there must be credible supporting evidence of 
record that the alleged stressors actually occurred.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Under 
DSM-IV, concerning a diagnosis of PTSD, a sufficient stressor 
is one in which a person has been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

The veteran has alleged stressor events which include being 
attacked in Phu Bai, coming under mortar fire and having 
three men who were in a convoy killed while he was hiding 
under a crane, being in fear of an attack while retrieving a 
crane, and almost killing one of his own men in a friendly 
fire incident while on patrol.

Upon review of the evidence of record, the Board finds that 
there is no independent evidence which corroborates any of 
the veteran's alleged stressors.  Service medical records and 
other military records do not provide independent 
verification of any of these events.  In November 1999, the 
RO sent a letter to the National Personnel Records Center 
(NPRC), in an attempt to obtain copies of morning reports 
relevant to the veteran's claim.  In June 2000, NPRC 
submitted a negative response.  In March 2003, the RO sent a 
letter to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), which has recently been renamed the U.S. 
Armed Services Center for Unit Records Research (CURR), in an 
effort to verify the veteran's claimed stressors.  In April 
2004, USASCRUR responded that they were unable to locate 
Daily Staff Journals submitted by the veteran's unit and, 
following a review of Operational Reports - Lessons Learned, 
were also unable to verify the attack in Phu Bai alleged by 
the veteran.  In sum, there is no evidence which corroborates 
the occurrence of the various stressors alleged by the 
veteran.  The Board is unable to find that his alleged 
service stressors have been verified by official service 
records or other credible supporting evidence. 

The weight of the credible evidence fails to show that a 
stressor which might lead to PTSD occurred in service.  Thus, 
regardless of the presence or absence of a diagnosis of PTSD, 
service connection for PTSD may not be granted due to the 
lack of credible supporting evidence that the claimed in-
service stressors occurred.  The veteran may apply to reopen 
his claim in the future, by submitting independent evidence 
to corroborate a service stressor, or by submitting 
sufficiently detailed information as would permit the VA to 
again attempt stressor verification through the service 
department.  See 38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       
   
III.  Service connection for chronic headaches

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

The veteran served in Vietnam during his 1968-1971 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, the 
regulations do not provide for presumptive service connection 
for chronic headaches, and therefore presumptive service 
connection is not warranted for this disability.  38 U.S.C.A. 
§ 1116, 38 C.F.R. §§ 3.307, 3.309.

The Board has considered whether service connection is 
otherwise warranted.   See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The veteran's service medical records show no treatment for 
or diagnosis of headaches during service.  His January 1971 
separation examination is negative for headaches, and on a 
January 1971 report of medical history he indicated a 
negative history for frequent or severe headache.  Post-
service medical records first show treatment for headaches in 
1991, approximately 20 years after service, with subsequent 
records showing occasional headaches since then.  

At his September 1999 hearing, the veteran testified that he 
experienced headaches during service and was seen on many 
occasions for them.  He said he was given aspirin.  He 
reported that he had been hospitalized on three occasions 
since service because of headaches.  He indicated that he was 
currently on medication for headaches.  

At a May 2004 VA examination, the veteran indicated that he 
had been experiencing headaches since 1968.  He related his 
headaches to exposure to Agent Orange during his military 
service, and said that they had increased in frequency over 
time.  He reported that he currently experienced headaches 
approximately three times a month and that they lasted from 
one to four days.  Following physical examination, the 
examiner diagnosed chronic headache of unspecified type, 
possibly migraine without aura.  The examiner opined that the 
veteran's headaches did not begin until after his military 
service, and indicated that there was no evidence that the 
headaches or any other neurological disorder were associated 
with exposure to Agent Orange.

Upon consideration of the evidence above, the Board finds 
that the claim for service connection for chronic headaches 
must be denied.  Service medical records show no indication 
of headaches, and post-service medical records are negative 
for the presence of headaches until approximately 20 years 
after service.  There is no competent medical evidence 
linking any current headaches to service.  In the absence of 
such, service connection on a direct basis is not warranted.  
While the veteran claims that he has chronic headaches which 
are related to his military service, the veteran is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  
Claims for service connection based on Agent Orange exposure 
are unique in that entitlement under the presumption codified 
in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309 is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  
According to the Agent Orange Act, the National Academy of 
Sciences (NAS) was selected (as an independent, nonprofit 
scientific organization, with appropriate expertise, and 
which was not part of the federal government) to review and 
evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  To date, the NAS, 
and the VA Secretary, have found no positive association 
between herbicide exposure and the subsequent development of 
chronic headaches.  See 68 Fed. Reg. 27630 (2003).  

The weight of the credible evidence demonstrates that the 
veteran's headaches began many years after service and were 
not caused by any incident of service including exposure to 
Agent Orange in Vietnam.  The preponderance of the evidence 
is against the claim for service connection for chronic 
headaches.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

IV.  Service connection for PUD

Service connection will be rebuttably presumed for certain 
chronic diseases, including peptic ulcers, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As indicated above, the veteran is presumed to have been 
exposed to certain herbicide agents, including Agent Orange.  
However, the herbicide regulations do not provide for 
presumptive service connection for PUD, and therefore 
presumptive service connection on the basis of herbicide 
exposure is not warranted for this disability.  38 U.S.C.A. § 
1116, 38 C.F.R. §§ 3.307, 3.309 (2004).

In considering whether service connection for PUD is 
otherwise warranted, the Board notes that the veteran's 
service medical records are negative for PUD, and PUD is also 
not shown to be present within the one year presumptive 
period following service.  Symptoms which might be associated 
with PUD are not indicated until the late 1970s and early 
1980s, several years after service, and a gastrointestinal 
(GI) series performed in 1981 found no abnormality of the 
esophagus, stomach, or duodenum.  

At his September 1999 hearing, the veteran testified that he 
had been having problems with ulcers since sometime in the 
1970s, and that he had been taking medication (Maalox) since 
then to treat them.  

At a May 2004 VA examination, the veteran indicated that he 
currently experienced vomiting approximately once a month, 
but had no hematemesis or melena, no circulatory 
disturbances, no hypoglycemic reactions, and no diarrhea, 
constipation, or episodes of colic or abdominal distention.  
He experienced epigastric pain once every two months, which 
was relieved by Maalox.  Following physical examination, the 
examiner indicated that it was unknown if the veteran had 
ever had an ulcer.  It was noted that the 1981 GI series 
precluded the existence of peptic ulcer disease prior to 
1981, and the presence of any current abnormality would more 
likely than not have occurred after 1981 and therefore not be 
considered service-connected.    

Upon consideration of the evidence, the Board finds that 
service connection for PUD is not warranted, as there is no 
competent medical evidence of record which suggests that any 
current PUD is related to the veteran's active duty.  His own 
lay assertions as to diagnosis and etiology of PUD are not 
competent medical evidence.  Espiritu, supra.       

To date, the NAS, and the VA Secretary, have found no 
positive association between herbicide exposure, including 
Agent Orange, and the subsequent development of PUD.  See 68 
Fed. Reg. 27630 (2003).  

The weight of the credible evidence demonstrates that any PUD 
began many years after service and was not caused by any 
incident of service including exposure to Agent Orange in 
Vietnam.  The preponderance of the evidence is against the 
claim for service connection for PUD.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.    

V.  Service connection for chloracne

As indicated above, the veteran is presumed to have been 
exposed to certain herbicide agents, including Agent Orange.  
As the herbicide regulations provide for presumptive service 
connection for chloracne, the Board will consider whether 
presumptive service connection on the basis of herbicide 
exposure is warranted for this disability.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309 (2004).

The diseases for which presumptive service connection on the 
basis of herbicide exposure is available must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).

The veteran's last date of possible herbicide exposure was 
July 24, 1969, the last date on which he was in Vietnam.  
Thus, for service connection for chloracne on the basis of 
herbicide exposure to be available, it must be shown that 
chloracne was present and manifest to a degree of 10 percent 
or more prior to July 24, 1970.  A review of the evidence of 
record does not establish such, as there is no evidence which 
suggests that the veteran had chloracne prior to this date, 
or that any such chloracne was manifest to a degree of 10 
percent or more.  Thus, the Board finds that service 
connection for chloracne on a presumptive basis as a result 
of herbicide exposure is not warranted.

In considering whether service connection for chloracne is 
otherwise warranted, the Board notes that there is no 
indication of the presence of chloracne in the veteran's 
service medical records.  There is also no showing of 
complaint of or treatment for any kind of skin condition 
until many years after service.  At his September 1999 
hearing, the veteran testified that he had periodic skin 
rashes which he treated with lotion.  He said he had not been 
told what skin condition he had been diagnosed with.  At a 
June 2004 VA examination, following physical examination the 
examiner diagnosed the veteran with acne vulgaris, and stated 
that there was evidence of prior cystic acne that may or may 
not be related to herbicide exposure.  There was no diagnosis 
of chloracne.  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  The veteran's own lay assertions as to 
diagnosis and etiology of chloracne are not competent medical 
evidence.  Espiritu, supra.  As there is no competent medical 
evidence which establishes that the veteran currently has 
chloracne and that such condition is related to military 
service, service connection is not warranted.  

The Board concludes that chloracne was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for chloracne, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.       


ORDER

Service connection for PTSD is denied.

Service connection for chronic headaches, claimed as due to 
exposure to Agent Orange, is denied.

Service connection for PUD, claimed as due to exposure to 
Agent Orange, is denied.

Service connection for chloracne, claimed as due to exposure 
to Agent Orange, is denied.




REMAND

The remaining issue on appeal is entitlement to a compensable 
rating for right ear hearing loss.
  
VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

Upon review of the claims file, the Board notes that the 
veteran has not been given a VA examination addressing the 
severity of his right ear hearing loss since October 1996.  
Additionally, there are no recent outpatient treatment 
records which address right ear hearing loss.  Prior to 
further adjudication of the claim for an increased rating, 
the veteran should be given a VA examination which addresses 
the current severity of his right ear hearing loss.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should make arrangements for 
the veteran to be afforded a VA 
audiological examination to assess the 
current severity of his service-connected 
right ear hearing loss disability.  The 
claims file must be provided to the 
examiner for review, and the examination 
report must be annotated by the examiner 
in this regard.  The examination report 
should include an interpreted report of 
decibel losses at 1000, 2000, 3000, and 
4000 Hertz, the average decibel loss in 
each ear, and a report of demonstrated 
speech recognition percentages based on 
Maryland CNC testing.  The examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a compensable rating for right ear 
hearing loss.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and be given an opportunity 
to respond, before the case is returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


